Citation Nr: 0632492	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-19 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for a right 
wrist disability. 

2.  Entitlement to an increased initial rating for a right 
wrist scar. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and assigned noncompensable 
ratings for a right wrist disability and for a right wrist 
scar, effective December 11, 2001. 

The veteran testified before the Board sitting at the RO in 
August 2004. 

In November 2005, the Board remanded the claim for additional 
development.  In June 2006, the RO increased the initial 
ratings for the right wrist disability and right wrist scar 
to 10 percent, effective September 14, 1999,  


FINDINGS OF FACT

1.  The veteran is right-handed.  His right wrist disability 
is characterized by a range of motion of 45 degrees 
dorsiflexion, 60 degrees plantar flexion, 10 degrees radial 
deviation, and 30 degrees ulnar deviation with pain at the 
limits of motion.  The veteran's right wrist is not 
ankylosed.  

2.  The veteran's right wrist surgical scar is superficial, 
stable, 2.5 centimeters long, and painful to palpation.  The 
scar adheres to the underlying tissue and does not limit 
motion.   

CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 
10 percent for a right wrist disability have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5214, 5215 (2006). 

2.  The criteria for an increased initial rating in excess of 
10 percent for a right wrist scar have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A; 38 C.F.R. § 4.118, DCs 7800, 
7801, 7802, 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, DCs 
7800, 7801, 7802, 7803, 7804, 7805 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served in an Army infantry unit in the Republic 
of Vietnam where he received shrapnel wounds to his right 
wrist and lower right arm in combat.  He was granted service 
connection for the post-surgical condition of this right 
wrist and for a right wrist surgical scar.  He seeks higher 
initial ratings. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1, 4.3, 4.7; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Right Wrist Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. §§ 4.40, 4.45 (2006).  Codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.   
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Evaluating the disability under 
several diagnostic codes, the Board considers the level of 
impairment of the ability to engage in ordinary activities, 
including employment, and assesses the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; see 
DeLuca, supra.

The RO has evaluated the veteran's right wrist disability 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5215.  
Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  In the absence of limitation of 
motion, X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups will warrant a 10 
percent rating.  Absent limitation of motion, a 20 percent 
rating is warranted for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
DC 5003, 5010.

Under Diagnostic Code 5215, limitation of motion of the wrist 
warrants a 10 percent rating if dorsiflexion is less than 15 
percent, or if palmar flexion is limited to a position in-
line with the forearm.  No higher ratings are available under 
that code.  38 C.F.R. § 4.71a, DC 5215.  Higher ratings are 
available under Diagnostic Code 5214; however, as ankylosis 
is not indicated in this case, the criteria of DC 5214 do not 
apply. 

In August 2001, the veteran sought VA treatment for 
intermittent pain in his right wrist from a combat injury in 
1967.  He was employed as a police officer and experienced 
difficulty gripping his pistol.  X-rays and a magnetic 
resonance image showed a narrowing of the radial carpal joint 
spaces and a possible small fibrocartilage tear.  He was 
treated with analgesic medication.  An outpatient examination 
in April 2002 showed no significant changes. 

A September 2002 VA examination noted the veteran's report of 
increased pain and finger numbness that occurred 3 to 4 times 
per month.  Digital motion was not limited.  The examiner 
noted no ankylosis, fatigue, weakness, incoordination, or 
lack of endurance present to the wrist. 

In his August 2004 hearing, the veteran stated that his pain 
had become more severe and that he continued to experience 
difficulty gripping his pistol and apprehending suspects.  
Flare-ups occurred several times per month and included 
muscle spasms but no swelling or tenderness.  He continued to 
use analgesic medication to limit the flare-up pain.

In February 2006, another VA examiner noted that the veteran 
reported that flare-ups with increased pain and finger 
numbness continued to occur 4 times per month and limited 
daily activities.  The veteran also reported that he used a 
wrist brace especially in winter and that he was unable to 
grip household tools during a flare-up.  The examiner 
measured a range of motion of 45 degrees dorsiflexion, 60 
degrees plantar flexion, 10 degrees radial deviation, and 30 
degrees ulnar deviation with pain at the limits of motion.  
Range of motion of the digits was normal.  An X-ray noted 
possible mild degenerative osteoarthritis.  The examiner 
characterized the loss of motion as moderate.  

The Board finds that a rating in excess of 10 percent is not 
warranted.  The veteran is currently assigned the maximum 
schedular evaluation under Diagnostic Code 5215.  As noted, a 
higher rating would be warranted for ankylosis of the wrist 
(Diagnostic Code 5214).  Here, there is no evidence of 
ankylosis and thus no basis for assigning a rating in excess 
of 10 percent under that code.  Where, as here, the veteran 
is already receiving the maximum disability rating for 
limitation of motion [under Diagnostic Code 5215], 
consideration of the provisions of DeLuca v.  Brown, 8 Vet. 
App. 202 (1995) is not required.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

A thorough review of the medical evidence shows that the 
manifestations of the service-connected right wrist 
disability do not more closely approximate the criteria for 
an increased rating at any point during the pendency of this 
appeal; a staged rating is not appropriate.  Fenderson, 12 
Vet. App. at 119.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Right Wrist Scar

The Board notes that the rating criteria for skin 
disabilities were amended in August 2002, after the date of 
claim.  See 67 Fed. Reg. 49,590 (Jul. 31, 2002).  Therefore, 
the Board will evaluate the disability under the old and new 
criteria.  However, amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  As of 
August 30, 2002, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran. 

Under the previous rating criteria, a 10 percent rating may 
be assigned for a scar that is superficial, poorly nourished, 
and with repeated ulcerations or for a scar that is 
superficial and tender on painful on objective demonstration, 
under Codes 7803 or 7804, respectively.  In addition a scar 
may be evaluated based on limitation of function of the 
affected part under Code 7805.  38 C.F.R. § 4.118 (2002). 

Under the amended rating criteria, a superficial scar is 
defined as one not associated with underlying soft tissue 
damage.  A 10 percent rating is warranted for a scar that is 
painful on examination.  38 C.F.R. § 4.118, DC 7804.  No 
higher rating is available.  In this case, the scar does not 
disfigure the head, face or neck, is not deep, does not limit 
motion, does not cover an area greater than 39 square 
centimeters, and is not unstable; therefore, other criteria 
do not apply.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 
7805 (2006). 

The report of a September 2002 VA examination noted a 1 x 1 
cm. V-shaped faint scar to the palmar aspect of the right 
wrist.  The examiner described the scar as nontender; there 
was no underlying tissue loss, disfigurement or keloid 
formation. 

In February 2006, a VA examiner noted that the veteran's 
right wrist surgical scar was superficial, stable, 2.5 
centimeters long, and painful to palpation.  The scar adhered 
to the underlying tissue and did not limit motion.  There is 
no elevation or depression, loss of underlying tissue, color 
change, inflammation, keloid formation, or disfigurement.  

The Board concludes that an initial rating in excess of 10 
percent (the highest rating available under the pertinent 
diagnostic codes under both the old and new rating criteria) 
for the right wrist surgical scar is not warranted.  A 
thorough review of the medical evidence shows that the 
manifestations of the service-connected right wrist scar do 
not more closely approximate the criteria for an increased 
rating at any point during the pendency of this appeal; a 
staged rating is not appropriate.  Fenderson, 12 Vet. App. at 
119.  An extraschedular evaluation is not warranted because 
the scar is not so unusual as to cause a marked interference 
with employment or frequent periods of hospitalization.  
38 C.F.R. § 3.321 (b).  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) and
38 C.F.R. § 3.159(b) (1).  The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO sent correspondence to the veteran in 
March 2002 and July 2003.  There was no harm to the 
appellant; VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing of the notice to the appellant was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(200, rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Thus, VA has satisfied its 
"duty to notify" the appellant.

The RO obtained VA treatment records and afforded the veteran 
several VA examinations in connection with his claim.  VA has 
not had any failure to obtain evidence of which VA must 
notify the veteran.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A.
§§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

1.  An increased initial rating greater than 10 percent for a 
right wrist disability is denied. 

2.  An increased initial rating greater than 10 percent for a 
right wrist scar is denied. 



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


